Citation Nr: 1448475	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-16 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran died in August 2012.  The Veteran's surviving spouse was properly substituted as appellant in May 2013.

This claim initially came before the Board in September 2013, at which time it was remanded to the RO for additional evidentiary development, to include obtaining  a VA opinion to determine the nature and likely etiology of the Veteran's skin disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted abve, the Board remanded the appeal in September 2013 for a VA opinion to determine the nature and likely etiology of the Veteran's skin disability.  A VA opinion was obtained in January 2014, however, the VA physician did not address the directives from the prior remand.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Specifically, the VA examiner was directed to address the Veteran's assertion that the skin disability he was treated for in service, (a groin rash) is the same skin condition that the Veteran had prior to his death.  The examiner noted that "the groin dermatitis is less likely than not to be related to his later skin conditions."  The examiner concluded that "the later mention of skin conditions appear  not to be related to that condition."  See January 2014 VA examination.  

The Board finds this opinion inadequate as it does not include sufficient rationale for the finding contained therein.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion to address the nature and etiology of the claimed skin disability.  The claims file must be reviewed by the examiner in conjunction with the opinion.   

The examiner is requested to identify each skin diagnosis, as indicated by the evidence of record.  For each skin disability identified, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) related to service.  In rendering this opinion, the examiner is instructed to comment on the treatment for a groin rash in service and his presumed exposure to Agent Orange.

The examiner is requested to provide a complete rationale for any opinion expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



